Citation Nr: 0216729	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-01 994	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left arm disability, 
claimed as a residual of a left arm injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
December 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for residuals 
of a left arm injury.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the issue on appeal has been accomplished.

2.  There is no competent evidence that the veteran currently 
suffers from a current left arm disability that is in any way 
related to his active military service, to include an alleged 
injury therein.  


CONCLUSION OF LAW

The criteria for service connection for a left arm 
disability, claimed as a residual of injury, are not met.  
38 U.S.C.A. §§  1110, 1131, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 
C.F.R. § 3.102 (2002)).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002);  38 C.F.R. § 3.159(b) (2002).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2002)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the September 2001 statement of the case and rating 
decisions in July 2000 and May 2001, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit sought, the evidence 
that would substantiate the claim, and the evidence that has 
been considered in connection with the appeal.  Moreover, in 
a letter dated in February 2001, the RO specifically informed 
the veteran of the VCAA and VA's duty to assist under the new 
law.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been provided ample opportunity to 
submit such information and evidence.  Moreover, in light of 
the above, and in view of the fact that there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the Board also finds that the statutory 
and regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA is not at issue in 
this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  There is no outstanding request for a hearing.  
Moreover, after receiving information from the veteran, the 
RO obtained private medical records from treatment care 
providers identified by the veteran.  The Board notes that 
the veteran has not submitted any evidence in support of his 
claim nor has he responded to VA's request for information 
that would assist the RO in obtaining evidence.  Finally, 
there is no indication that there is any existing evidence 
necessary for a fair decision on the claim on appeal that has 
not been obtained.  

Under the Board finds that adjudication of the claim on 
appeal at this juncture, without accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 394 (1993).  The claim is ready to be 
considered on the merits. 

Factual Background

Service medical records include an induction examination 
report that notes congenital shortening of the left humerus 
with normal movements.  Prior to discharge, the veteran 
appeared before a Board of Officers that found he was below 
the minimum standards for induction, his disability existed 
prior to service and was not aggravated by service, and that 
the present condition was "left humerus growth center 
destroyed resulting in...shortening of left arm."  Also noted 
in the report was that the veteran stated that his condition 
was not aggravated by service.  The discharge examination 
report referenced the left arm disability.  At that time, 
abduction of the AC joint was limited to 70 percent and was 
symptomatic.

An Emergency Room report from Frick Hospital and a 
consultation report from In-Bum Park, M.D., dated in July 
1998 and submitted in connection to an unrelated claim show 
that motor strength, reflexes, and sensation in his 
extremities were good.  The veteran could lift his upper 
extremities against gravity.

In a statement dated in May 1999, the veteran stated that he 
slipped and fell on his right arm in service.  After being 
examined the next day, nothing was found to be wrong with his 
left arm, although he continued to have problems five days 
after the incident.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In this case, the veteran contends that he suffered a left 
arm injury during service, and seeks service connection for 
the residuals of such an injury.  Significantly, however, the 
record includes no competent medical evidence demonstrating 
that he, in fact, suffers from any current left arm 
disability.  As indicated above, private medical evidence 
identified by the veteran as supportive of his claim does not 
include any diagnosis of any left arm disability, or any 
findings indicative of any left arm disability, and the 
veteran has not alluded to the existence of any other 
evidence including such a diagnosis or findings.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for instances in which 
disease or injury has resulted in a disability.  See 
38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes the findings of a congenital arm condition 
(shortening of the left humerus with normal movement) at 
service entry.  Even assuming that the veteran still suffers 
from such a condition, there would still be no basis for a 
grant of service connection for a left arm disability.  
Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation, and, hence, provide no basis for a grant of 
service connection (limited, under section 1110, above, to 
disability resulting from disease or injury).  See 38 C.F.R. 
§§ 4.9, 3.303(c).  While service connection may be granted, 
in limited circumstances, for disability due to aggravation 
of a congenital or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
medical evidence whatsoever establishing that aggravation 
(permanent worsening) has, in fact, occurred.  On the 
contrary, service medical records include medical opinion 
that the veteran's congenital arm condition was not 
aggravated in service.  Moreover, while decreased shoulder 
motion was noted at service separation, there is no comment 
whatsoever that such finding was in any way indicative of a 
worsening of the condition shown at service entry, or 
otherwise attributable to any in-service incident-
specifically, the veteran's claimed in-service injury.  

Finally, even accepting the veteran's assertions of in-
service injury as credible, he cannot, on the basis of his 
assertions alone, establish entitlement to the benefit 
sought.  As a layperson without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter, such as whether he 
currently has a left arm disability, or whether any such 
disability is medically related to an incident of service, 
such as the injury he alleges occurred therein.  See 38 
C.F.R. § 3.159(a)(1) (defining competent medical evidence); 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").    

Under these circumstances, the Board concludes that service 
connection for a left arm disability, claimed as a residual 
of in-service injury, is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for a left arm disability, claimed as a 
residual of injury, is denied.



		
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

